Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
 
Detailed Action
This is an Office Action for US application 16/084,529 in response to arguments and amendments filed on 07/21/2021. Claims 1, 3, 4, 7, 10, 12, 13, 14, 15, 16-19 are currently amended. Claims 21 and 22 are added by amendment. Claims 2, 11 and 20 are cancelled. Claims 1, 3-10, 12-19 and 21-22 are pending and will be examined below. 

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 is dependent on cancelled claim 11. For the purposes of examination, examiner is interpreting claim 12 to be dependent on independent claim 10.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments, see pgs. 18-24, filed 07/21/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Al-Omari et al. (US Pub. 2010/0191720) and Dageville et al. (US Pub. 2015/0234896).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Omari et al. (US Pub. 2010/0191720) in view of Dageville et al. (US Pub. 2015/0234896).
Regarding claim 1, Al-Omari teaches 
	A method of joining data tables, the method comprising: determining a plurality of to-be-joined data tables in a distributed data warehouse that has a plurality of computing nodes and a plurality of storage nodes; (Fig. 3; Par. [0027] data management systems can be distributed across many different computer systems in various types of storage systems that can all execute queries (i.e. computing notes and storage nodes))
obtaining a plurality of table joining algorithms; (Par. [0034-5, 38] nested join and hash join are considered for the example, but are many other types of joins that are not used in the example) 
setting, based on an environment of the distributed data warehouse where the plurality of to-be-joined data tables are located, a parameter list for cost estimation; (Fig. 16 #1616; Par. [0049] a risk-premium calculation is calculated and stored on a table (#1616) based on the operation and conditions of the tables (i.e. environment of distributed data), which is used for estimating query-execution-plan costs)
	estimating a plurality of execution costs for the plurality of table joining algorithms such that each of the plurality of table joining algorithms has an estimated execution cost to join the plurality of to-be-joined data tables wherein the estimating comprises: 
determining, for each of the plurality of table joining algorithms, a number of execution steps and one or more key operations in each of the execution steps; (Fig. 23 #2308-10; Par. [0057] in this example, a nested or a hash join are considered, including the number of subtrees (i.e. execution steps) and number of joins (i.e. key operations) at each step)
estimating an execution cost for each of the execution steps based on execution cost of the one or more key operations in each of the execution steps and parameters in the parameters list; (Fig. 23 #2312, 2314, 2324; Par. [0057] calculation is made to estimate the query-execution-plan based on the sum of the joins (i.e. key operations) from all the query subtree joins (i.e. from each step) multiplied by the associated risk-premium factor (i.e. parameters in the parameter list))
and determining the estimated execution cost for each of the plurality of table joining algorithms based on the execution cost for each of the execution steps; (Fig. 23 #2312, 2314, 2324; Par. [0057] calculation (i.e. estimated execution cost) is made to estimate the query-execution-plan based on the sum of the joins from all the query subtree joins multiplied by the associated risk-premium factor)
selecting a target algorithm from the plurality of table joining algorithms based on the estimated execution cost of each of the plurality of table joining algorithms; (Par. [0037, 57] after the estimations are calculated, the lost cost execution plan is selected)
	Al-Omari does not explicitly teach joining the plurality of to-be-joined data tables with the target algorithm.
	However, from the same field, Dageville teaches
joining the plurality of to-be-joined data tables with the target algorithm. (Fig. 1; Par. [0029] query plan is executed according to the execution plan)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the joining techniques of Dageville into the distributed database query optimization of Al-Omari. The motivation for this combination would have been optimizing joining relations distributed over a computer network as explained in Dageville (Par. [0006]). 
	Regarding claim 3, the combination of Al-Omari and Dageville teach claim 2, and Al-Omari further teaches
	The method according to claim 1, wherein each of the execution steps has a number of operations, and wherein the number of operations include the one or more key operations which have higher execution costs than other operations of the number of operations. (Fig. 23; Par. [0057] in the example considered, the nested and hash join each have multiple operations and the estimated cost is based on the cardinality of the table and the risk premium  of the operation (i.e. key operations)).
Regarding claim 4, the combination of Al-Omari and Dageville teach claim 3, and Dageville further teaches
The method according to claim 3, wherein: the execution steps of a Partitioned Sort Join (PSJ) table joining algorithm include: a re-partition execution step having a plurality of key operations, wherein the plurality of key operations in the re-partition execution step include a local read operation, a network read operation, a local sort operation, and a local write operation (Par. [0036-7, 39-42] build operator can send a broadcast during a sort-merge join that includes reading the input expression R (i.e. local read), broadcasting expression on each instance of local build operators which read that information off the network (i.e. network read), which are then synchronized (i.e. local write)); and
	a sort join execution step having a key operation, wherein the key operation in the sort join execution step includes an output operation (Par. [0037] probe operator outputs a completed sort joined table);
	the execution steps of a Broadcasted Hash Join (BHJ) table joining algorithm include: a broadcast execution step having a key operation, wherein the key operation in the broadcast execution step includes a network read operation (Par. [0036-7, 42] build operator can select broadcasting hash join that includes broadcasting information from the network to local instances of build operator, which read the information off the network); and
	a hash join execution step having a key operation, wherein the key operation in the hash join execution step includes an output operation (Par. [0037] probe operator outputs a completed hash joined table); and
	the execution steps of a Blocked Hash Join (BKHJ) table joining algorithm include: a broadcast distribution execution step having a plurality of key operations, wherein the plurality of key operations in the broadcast distribution execution step include the local read operation, the network read operation, and the local write operation (Par. [0036-7, 39-42] build operator can send a broadcast during a hash join that includes reading the input expression R (i.e. local read), broadcasting expression on each instance of local build operators which read that information off the network (i.e. network read), which are then synchronized (i.e. local write)); and
	a hash join execution step having a key operation, wherein the key operation in the hash join execution step includes the output operation (Par. [0037] probe operator outputs a completed hash joined table).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the joining techniques of Dageville into the optimization techniques of Al-Omari. The motivation for this combination would have been to improve join relations over a computer network as explained in Dageville (Par. [0019]).
Regarding claim 10, see at least the rejection for claim 1. Dageville further teaches a non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by a processor causes the processor to execute a method of joining data tables (Fig. 11 #1102-4; Par. [0108-9] computing device has memory and processor that execute programs joining tables).
Regarding claim 12, see the rejection for claim 3.
Regarding claim 13, see the rejection for claim 4.
Regarding claim 19, see the rejection for claim 10.

	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Omari et al. (US Pub. 2010/0191720) in view of Dageville et al. (US Pub. 2015/0234896), and further in view of Mehta et al. (US Pub. 2009/0024572).
Regarding claim 21, the combination of Al-Omari and Dageville teach claim 1, and Al-Omari further teaches
	The method according to claim 1, wherein setting the parameter list includes:Serial No.: 16/084,52916 Examiner: J. M. CURRAN Docket No.: BABA-PCT7831 USArt Unit: 2157setting a number of data records, a total number of data records in the plurality of to-be-joined data tables; 
setting, based on a file system of the distributed data warehouse, a size of a data block supported by each of the plurality of storage nodes; (Par. [0037] optimization criteria include memory size (i.e. size of a data block) and available data-storage space in mass-storage devices (i.e. supported by each of the plurality of storage nodes))
and setting, based on hardware information of the distributed data warehouse, unit costs for operations needed for join calculations and a number of data records that each computing node can process. (Par. [0057-9] underlying operating systems and hardware in which the implementations are executed are potential considered factors in estimating operations needed for a join)
The combination of Al-Omari and Dageville do not explicitly teach
an average length of each data record comprised in each data table in the plurality of to-be-joined data tables;
However, from the same field, Mehta teaches:
an average length of each data record comprised in each data table in the plurality of to-be-joined data tables; (Par. [0067] the cardinality of each individual table (i.e. average length of each record) is considered in the estimation of executing a join)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the joining techniques of Mehta into the optimization techniques of Al-Omari. The motivation for this combination would have been to create a fairly accurate prediction of the execution run time for a query as explained in Mehta (Par. [0019]).
Regarding claim 22, the combination of Al-Omari, Dageville and Mehta teach claim 21, and Mehta further teaches
The method according to claim 21, wherein setting the unit costs for the operations needed for the join calculations includes: determining, based on a storage medium used by the distributed data warehouse, a unit cost for a local read operation and a unit cost for a local write operation; (Par. [0037] input/output costs (i.e. read and write costs) are associated with a single disc)
and determining, based on a network topology of the distributed data warehouse, a unit cost for a network read operation and a unit cost for a network write operation. Serial No.: 16/084,52917 Examiner: J. M. CURRAN(Par. [0040] non-input/output costs refers to messages costs (i.e. network operations) which are added to the input/output costs for cost estimation) 

Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J MITCHELL CURRAN/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157